Case 4:20-cv-01349 Document 1-1 Filed on 04/15/20 in TXSD Page 1 of 6




         Exhibit A
                   Case 4:20-cv-01349 Document 1-1 Filed on 04/15/20 in TXSD PageNumber:
                                                                                  2 of 6                               K0304145
Citation - Small Claims Money Damages                                                                   Tracking


                                                       Case Number: 205100090493
:



:


Christopher Eustice                                                     §                    In the Justice Court
Plaintiff                                                               §                    Harris County, Texas
vs:                                                                     §                    Precinct 5, Place 1
TRANSWORLD SYSTEMS INC.                                                 §                    6000 Chimney Rock "Road
Defendant                                                               §                    Suite 102
:
                                                                        §                    Houston, TX 77081
:
                                                                        §                    713-661-2276

:
                                        .   Citation via Certified Mail (Small Claims Case)
THE STATE OF TEXAS
County of Harris
;



TO: ANY SHERIFF, CONSTABLE, PROCESS SERVER CERTIFIED UNDER ORDER OF THE SUPREME COURT,
OTHER PERSON AUTHORIZED BY COURT ORDER, OR CLERK:

    Deliver this citation, together with a copy of the petition, to:

TRANSWORLD SYSTEMS INC.                            .
1999 Bryan St Ste 900
    Dallas TX 75201
    Serve- C.T. Corporation System

TO THE DEFENDANT:
You have been sued. You are commanded to appear by filing a written answer to the petition filed by Plaintiff with
the Clerk of the Court on or before the end of the 14th day after the date of service of this citation. If you fail to file
    an answer as required, a judgment by default may be rendered for the relief demanded in the petition.

    Date Petition Filed: 02/27/2020     .

    Nature of demand made by Plaintiff(s): money owed in the amount of $10,000.00. A copy of the petition is attached.

    ;                                                              Notice
    You have been sued. You may employ an attorney to help you in defending against this lawsuit. But you are not
    required to employ an attorney. You or your attorney must file an answer with the court. Your answer is due by
    the end of the 14th day after the day you were served with these papers. If the 14th day is a Saturday, Sunday, or
    legal holiday, your answer is due by the end of the first day following the 14th day that is not a Saturday, Sunday,
    Or legal holiday. Do not ignore these papers. If you do not file an answer by the due date, a default judgment may
    be taken against you. For further information, consult the Texas Rules of Civil Procedure, Part V, Rules of
    Practice in Justice Courts. A copy of the Rules is available at http://www.jp.hctx.net/ or at the Justice Court.




    Date: 3/6/2020                                                      Is! Stacy Sustaita
                                                                       Clerk of the Court
                                                                       Harris County Justice Court

                                                            J.         Precinct 5, Place 1

    I
    :


    Address of Plaintiff                                               Address of Plaintiffs Attorney
    655 West Forest Dr                                                 Christopher Eustice
    Houston TX 77079                                                   655 West Forest Dr
                                                                       Houston TX 77079




                                                                  Page 1 of 1                                       Revised: 06/09/2016

        JUKUT
                                                                                                  RECEIVED OR FILED
                              Case 4:20-cv-01349 Document 1-1 Filed on 04/15/20 in TXSD PageJUSTICE
                                                                                             3 of 6 OF THE PEACE 5-1
                                                                                                                                                       HARRIS COUNTY, TEXAS
                                                                                                                                                              2/27/2020 6:31 PM
              Small Claims Petition
                                                                                NO.
                                                                                        205100090493

                     Christopher D. Eustice                                                §       In the Justice Court of Harris County, Texas

                                                                                           §       Precinct     5         Place    1
              Plaintiffs)                                                                  §

              vs.                                                                          §
                    TRANSWORLD SYSTEMS INC.                                                §

                                                                                           §
              Defendant(s)                                                                 §
              Plaintiff:    Christopher D. Eustice

;             Describe the legal nature of the plaintiff (e.g., individual, sole proprietorship, partnership, corporation)
                    Individual
i                            TRANSWORLD SYSTEMS INC.
;
:
              Defendant:

:             Address:      500 Virginia Dr., Suite 514
                                                                                                              19034
|             city;     Ft. Washington                                           State: ^            Zip:                    Date of Birth (ifapplicable):.


I             Describe the legal nature of the defendant (e.g., individual, sole proprietorship, partnership, corporation)
                Corporation
:


              'Defendant may be served by serving
                                                      •     CT CORPORATION SYSTEM
:              (state the name of the defendant if defendant is an individual, or state the name and title ofthe person who is authorized to receive service ofprocess
;             for the defendant ifdefendant is a partnership, limited partnership, corporation, or limited liability company), who may be served at
                                    1999 Bryan St., Ste. 900                          Dallas, TX 75201-3136 USA
               (state the address for seivice ofprocess).
;.            The defendant's usual place of business or residence, or other place where defendant can probably be found is


              Cause of Action
              (State the cause ofaction in plain and concise language, sufficient to give fair notice of the claim and to provide enough information to enable the
              defendant to prepare a defense. You may include information showing venue is proper in the Justice of the Peace Precinct in which you arefiling. If
    :•        you are seeking personal property, you must describe the property and state the value of the property.)

                Unlawful collection attempts have been made by the Defendant on a $50 debt not owed by plaintiff-
               Violations of including but not limited to: FCRA Section 605(01. FDCPA Section 807(8), FDCPA
               Section 807, FDCPA Section 805(C), FDCPA Section 809(b), FTC Opinion Letter Cass from LeFevre,
               FDCPA Section 805(A)(1), FDCPA Section 805(A)(3), FDCPA Section 805(b), FDCPA Section 806,
               FDCPA Section 807, and FDCPA Section 811(A)(2)

     ;        Relief Requested (Describe the reliefyou are requesting, itemizing the amount ofdamages you are seeking.)
     i
                    $10,000 Monetary Damages
     i;



     >         Respectfully submitted,

     I              Chuff tfAAfooz.                                                            Printed Name:        Christopher D. Eustice                                   t

      ;        Signature ofPlaintiff or Plaintiff's Attorney of Record                         State Bar No.

               Address:      655 West Forest Dr.            Houston, TX 77079

               Telephone:        832-259-1634                                          Fax Number:

               E-Mail Address:       chris.eustice@sbcglobal.net
               kK Plaintiff consents to the e-mail service of the answer and any other motions or pleadings to this e-mail address.




          i
i
                                                                                                         OR FILED
                           Case 4:20-cv-01349 Document 1-1 Filed on 04/15/20 in TXSD Page 4 of 6RECEIVED
                                                                                                 OF THE PEACE 5-1
                                                T              „           _          ^         T                            „                        JUSTICE
                                                Justice Court Civil Case Information Sheet m*)                                                            harris county, texas
                                                                                                                                                                      2/27/2020 6:31 PM


                  Cause Number (for clerk use only):


                  Styled
                              (e.g., John Smith v. All American Insurance Co; In re Mary Ann Jones; In the Matter of the Estate of George Jackson)

;           A civil case information sheet must be completed and submitted when an original petition is filed to initiate a new suit. The information should be the
;           best available at the time of filing. This sheet, required by Rule of Civil Procedure 502, is intended to collect information that will be used for
!           statistical purposes only. It neither replaces nor supplements the filings or service of pleading or other documents as required by law or rule. The
:           sheet does not constitute a discovery request, response, or supplementation, and it is not admissible at trial.

    ;       1. Contact information for person completing case information
                                                                                                       2. Names of parties in case:
'           sheet:


            Name:                                                  Telephone:                          Plaintiff(s):

i           Christopher D. Eustice                                  832-259-1634                             Christopher D. Eustice
    i

            Address:                                               Fax:

             655 West Forest Dr.
                                                                                                       Defendant(s):
            City/State/Zip:                                        State Bar No:
                                                                                                              TRANSWORLD SYSTEMS INC.
             Houston, TX 77079


            Email:

              chris.eustice@sbcglobal.net
                                                                                                          [Attach additional page as necessary to list all parties]

            Signature:




            3. Indicate case type, or identify the most important issue in the case (select only 1):


              CD Debt Clainc. A debt claim case is a lawsuit brought to                   D Eviction: An eviction case is a lawsuit brought to recover
              recover a debt by an assignee of a claim, a debt collector                  possession of real property, often by a landlord against a tenant.
              or collection agency, a financial institution, or a person or               A claim for rent may be joined with an eviction case if the
              entity primarily engaged in the business of lending money                   amount of rent due and unpaid is not more than $10,000,
              at interest. The claim can be for no more than $10,000,                     excluding statutory interest and court costs but including attorney
              excluding statutory interest and court costs but including                  fees, if any.
              attorney fees, if any.

               CD Repair and Remedy-. A repair and remedy case is a                       Q' Small Claims: A small claims case is a lawsuit brought for
              lawsuit filed by a residential tenant under Chapter 92,                     the recovery of money damages, civil penalties, personal
              Subchapter B of the Texas Property Code to enforce the                      property, or other relief allowed by law. The claim can be for no
              landlord's duty to repair or remedy a condition materially                  more than $10,000, excluding statutory interest and court costs
              affecting the physical health or safety of an ordinary                      but including attorney fees, if any.
              tenant. The relief sought can be for no more than $10,000,
              excluding statutory interest and court costs but including
              attorney fees, if any.




        !




        j
                                                                                                       OR FILED
                         Case 4:20-cv-01349 Document 1-1 Filed on 04/15/20 in TXSD Page 5 of RECEIVED
                                                                                             6 OF THE PEACE  5-1                  JUSTICE
              t                                                                                                                        HARRIS COUNTY, TEXAS
                                                           Case Number:                                                                       2/27/2020 6:31 PM


                                                                                          §            In the Justice Court
                  Christopher D Eustice                                                   §            Harris County, Texas
             Plaintiff                                                                    §            Precinct    5         , Place        1
             vs.                                                                          §
                                                                                          §
                                                                                          §
             Defendant                                                                    §


                                              Statement of Inability to Afford Payment of
j                                                  Court Costs or an Appeal Bond

                   1. Your Information

                   My full legal name is:           Christopher      David            Eustice           My date of birth is: 09      / 02/       1 993
                                                  First.             Middle            Last                                     Month/Day/Year


                   My address is: (Home),           655 West Forest Dr. Houston, TX 77079
                                      (Mailing)
                                                   655 West Forest Dr. Houston, TX 77079

                   My phone number: 832-259-1634                   My email:     chris.eustice@sbcglobal.net
!
                   About my dependents: "The people who depend on me financially are listed below.
                       Name                                                                           Age              Relationship to Me

                             David            Robert             Eustice                              68                Retired Father
;
                             2 Dogs and 2 Cats                                                                          House Pets
                   2
i                  3
:•
                   4
                   5
!:
                   6
I

                   2. Are you represented by Legal Aid?
                   0 I am being represented in this case for free by an attorney who works for a legal aid provider or who
                          received my case through a legal aid provider. I have attached the certificate the legal aid provider
                          gave me as 'Exhibit: Legal Aid Certificate.
                   -or-


                   0 I asked a legal-aid provider to represent me, and the provider determined that I am financially eligible
                          for representation, but the provider could not take my case. I have attached documentation from legal
                          aid stating this.
     I             or-


     I                   I am not represented by legal aid. I did not apply for representation by legal aid.
     j
                   3. Do you receive public benefits?
                   fLl do not receive needs-based public benefits. - or -
     :             rf, receive these public benefits/government entitlements that are based on indigency:
                                                                              of an eligibility form or check.)
                          (Chock ALL boxes that apply and attach proof to this form, such as a copy
                   0 Food stamps/SNAP              TANF     Medicaid       CHIP 0 SSI 0 WIC 0 AABD
     i             0 Public Housing or Section 8 Housing
                   0 Telephone Lifeline
                                                         0 Low-Income Energy Assistance 0 Emergency Assistance
                                                 0 Community Care via DADS       0 LIS in Medicare ("Extra Help")
                   0 Needs-based VA Pension                   0 Child Care Assistance under Child Care and Development Block Grant
     i
                   |0County Assistance, County Health Care, or General Assistance (G A)
                   0 Other:                                    '


         :




                   © Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
         j                                                                                                                              Page 1 of 2
                   Statement of Inability to Afford Payment of Court Costs
i
                   Case 4:20-cv-01349 Document 1-1 Filed on 04/15/20 in TXSD Page 6 of RECEIVED
                                                                                       6        OR FILED
                                                                                               PEACE 5-1                            JUSTICE OF THE
                                                                                                                                      HARRIS COUNTY, TEXAS
                                                                                                                                             2/27/2020 6:31 PM




            4. What is your monthly income and income sources?

            "I get this monthly income:
            S      N/A       in monthly wages. I work as a           President/CEO                          for   OpticsandAmmo, LLC
                                                                    Your job title                                Your employer

            $       0        in monthly unemployment. I have been unemployed since (date).
            $      500       in public benefits per month.
            $      0         from other people in my household each month: (List only if other members contribute to your
                             household income.)

            $       0        from       Retirement/Pension Q Tips, bonuses         Disability      Q Worker's Comp
                                        Social Security       Q Military Housing Q Dividends, interest, royalties
                                        Child/spousal support
                                    D My spouse's income or income from anoth er member of mv household (if available)
    !
            $          N/A    from other jobs/sources of income. (Describe)
    i       $      N/A        is my total monthly income.
                                                                          Net Income was Negative $25000 in April 2019

            5. What is the value of your property?                                   6. What are your monthly expenses?
            "My property includes:               Value*                              "My monthly expenses are:                             Amount

            Cash                              $    N/A                               Rent/house payments/maintenance

            Bank accounts, other financial assets                                    Food and household supplies                      1

                  $45,000 in personal                       $ $45,000                Utilities and telephone                          1
                  bank accounts                             1                        Clothing and laundry                             1
                                                            1                        Medical and dental expenses                      1
            Vehicles (cars, boats) (make and year)                                   Insurance (life, health, auto, etc.)             1
                    I do not own the                        I                        School and child care                            1
                    title to any vehicles                   1                        Transportation, auto repair, gas                 1
                                                            1                        Child / spousal support                          1
            Other property (like jewelry, stocks, land,                              Wages withheld by court order
            another house, etc.)                                                                                                      1
                 My parents own everything                   $   N/A                 Debt payments paid to: (List)                    1
                                                            1                                                                         1
                                                            1                                                                         1
                         Total value of property             $ Not Sure                          Tofa/MonthlyExpenses                  $     20,000

            "The value is the amount the item would sell for less the amount you still owe on it, if anything.

            7. Are there debts or other facts explaining your financial situation?
            "My debts include: fLisfdem and amount owed) I have a lot of debt from college and business expenses. I'm
                 a full time college student and I've been a full time college student for the past 7 years. My father is
                 retired and my mother may retire soon. I have medical expenses from a physical injury and other
                 legal expenses. '
            If you want the court to consider other facts, such as unusual medical expenses, family emergencies, etc.. attach another page to
            this form labeled "Exhibit: Additional Supporting Facts." Check here if you attach another page.

             8. Declaration
             I deplare under penalty of perjury that the foregoing is true and correct. I further swear:
                K/l cannot afford to pay court costs.
                Gh cannot furnish an appeal bond or pay a cash deposit to appeal a justice court decision.
                My name is       Christopher D Eustice                                              ^_My date of birth is:        09 / 02/      1993,

                                     655 West Forest Dr.                             Houston,        TX                  77079               USA
                My address is
                                                                                       City         State               Zip Code             Country


                                                          signed on 2         / 13 / 20 in          Harris              _County ,          TX
                                                                          Month/Day/Year        county name                          State
                Signature



                © Form Approved by the Supreme Court of Texas by order in Misc. Docket No, 16-9122
                                                                                                                                           Page 2 of 2
                Statement of Inability to Afford Payment of Court Costs




        I
